J-S23001-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

MICHAEL KERAK,

                            Appellant                 No. 2579 EDA 2015


                   Appeal from the Order entered July 14, 2015
                 in the Court of Common Pleas of Lehigh County
              Criminal Division, at No(s): CP-39-CR-0001091-2012


BEFORE: PANELLA, J., OTT, J., and FITZGERALD, J.

JUDGMENT ORDER BY PANELLA, J.                            FILED MAY 02, 2016

        Michael Kerak (“Appellant”) appeals from the order denying Appellant’s

pro se “Motion for Modification/Reconsideration of Sentence (Nunc Pro

Tunc),” and “Motion to Terminate Probation.” We reverse and remand with

instructions.

        On May 14, 2012, Appellant entered a guilty plea to Driving Under the

Influence (“DUI”), highest rate of alcohol, second offense. See 75 Pa.C.S.A.

3802(c). That same day, the trial court sentenced Appellant to a term of six

to twenty-three months of incarceration, and a consecutive three-year

probationary term. Appellant filed neither a post-sentence motion nor a

direct appeal. On July 7, 2015, Appellant filed the motions at issue. The trial

____________________________________________



    Former Justice specially assigned to the Superior Court.
J-S23001-16



court denied relief. In doing so, the court treated the pro se filings as

untimely post-sentence motions, and determined that no extraordinary

circumstances existed to permit their filing nunc pro tunc.1 See Order,

7/14/15, at 1 n.1. This timely appeal follows.2

       Within its appellate brief, the Commonwealth aptly concedes that

Appellant’s pro se motions should have been treated as a petition filed

pursuant to the Post Conviction Relief (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.

We agree. See generally Commonwealth v. Taylor, 65 A.3d 462 (Pa.

Super. 2013). Moreover, as the filing would constitute Appellant’s first PCRA

petition, and he has in forma pauperis status, Appellant is entitled to the

appointment of counsel. See Pa.R.Crim.P. 904.

       Thus, we remand for the appointment of counsel to either file an

amended petition on Appellant’s behalf or to comply with the requirements

to withdraw pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa.

1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en

banc). See Commonwealth v. Smith, 818 A.2d 494, 500-01 (Pa. 2003)

(concluding that “Rule 904 mandates that an indigent petitioner, whose first

PCRA petition appears untimely, is entitled to the assistance of counsel in
____________________________________________


1
  Although Appellant filed two separate motions, the trial court dismissed
them together.
2
   After review, we are satisfied that Appellant’s notice of appeal was timely
filed. See generally Commonwealth v. Jones, 700 A.2d 423 (Pa. 2007).




                                           -2-
J-S23001-16



order to determine whether any of the exceptions to the [PCRA’s] one-year

time limitation apply”).

      Order reversed. Case remanded for proceedings consistent with this

judgment order. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/2/2016




                                    -3-